UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6442


HUGH ROYAL EPPS,

                  Plaintiff - Appellant,

             v.

ROBERT WAGNER, Attorney,

                  Defendant - Appellee.



                              No. 09-6445


HUGH ROYAL EPPS,

                  Plaintiff - Appellant,

             v.

GERALD THOMAS ZERKIN, Attorney,

                  Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:08-cv-00808-JRS; 3:08-cv-00807-JRS)


Submitted:    May 21, 2009                   Decided:   June 1, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Hugh Royal Epps, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     these   consolidated    appeals,        Hugh    Epps    appeals

district     court     orders    dismissing    his        complaints       without

prejudice for failing to file in a timely manner a short plain

statement     of    jurisdiction.      Epps    was        free    to   amend    the

complaints to cure the defects.            A dismissal without prejudice

is not reviewable by this court unless the reasons stated for

the   dismissal      clearly    disclose   that      no     amendment      to   the

complaint could cure its defects.             See Domino Sugar Corp. v.

Sugar Workers Local Union 392, 10 F.3d 1064, 66-67 (4th Cir.

1993).     Because Epps could cure the defect in each complaint, we

dismiss    the     appeals.     Id.   We   dispense        with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                          DISMISSED




                                      3